Citation Nr: 1611561	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-08 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses
incurred as a result of treatment at Columbus Community Hospital in Columbus,
Nebraska from November 20, 2010, to November 21, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1956.  The Veteran died in December 2010 during the pendency of this appeal; and the appellant, the Veteran's brother, is the designee and primary next of kin.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 determination by the Department of Veterans Affairs Medical Center in Nebraska-Western Iowa Health Care System.

In June 1012, the appellant presented testimony before the undersigned, and a copy of the transcript has been associated with the claims folder.  He also presented testimony in a hearing before the Agency of Original Jurisdiction (AOJ) in January 2012.

In October 2014, the Board remanded the claim to the AOJ for additional development.  That development has been completed and the claim has been returned to the Board for appellate review.

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.



FINDINGS OF FACT

1.  The Veteran received emergency medical treatment on November 20, 2010, to November 21, 2010, at Columbus Community Hospital for respiratory and lung related symptoms of shortness of breath and hypoxia; recently-diagnosed lung cancer was noted. 

2.  The services provided on November 20, 2010, to November 21, 2010, at the Columbus Community Hospital were not authorized in advance by VA. 

3.  VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or to obtain prior VA authorization would not have been reasonable.

4.  The Veteran's service-connected disabilities include hearing loss and tinnitus and he was not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.

5.  The Veteran had coverage under Medicare Part A and Part B, at the time of the private medical care at issue.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred in connection with treatment provided November 20, 2010, to November 21, 2010, at the Columbus Community Hospital, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.130, 17.1000-17.1002 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

In general, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the claim in this case is governed by 38 U.S.C.A. Chapter 17, the provisions of the VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

Moreover, the VCAA provisions are not implicated because the application of the pertinent statutes and regulations to the undisputed facts is dispositive of the issue on appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Further, the Appellant has been made aware of the requirements to substantiate this claim, including in an October 2011 letter, and he has had a fair opportunity to present arguments and evidence in support of his claim, to include during a hearing before the undersigned.  All pertinent evidence has been obtained.  Both the medical appeals file and the claims file are before the Board and have been considered, including the paper claims file and an electronic (paperless) claims file in Virtual VA.  No further notice or assistance is required.

II. Legal Analysis

To be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, the requirements of either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, and implementing regulations, must be met. 

Section 1728 essentially applies to non-VA treatment for a service-connected condition; a nonservice-connected condition that is aggravating a service-connected disability; or any condition if (1) a veteran has been adjudicated totally and permanently disabled due to service-connected conditions, or (2) the veteran is participating in a qualified vocational rehabilitation program under 38 U.S.C.A. Chapter 31.  See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120. 
 
Section 1725 applies to treatment for nonservice-connected conditions.  Under 38 U.S.C.A. § 1725 and implementing regulations, VA will pay or reimburse the reasonable value of emergency treatment furnished for a nonservice-connected condition in a non-VA facility where the veteran is an active VA healthcare participant (meaning enrolled in the annual patient enrollment system and in receipt of VA hospital, nursing home, or domiciliary care under such system within the preceding 24 months); and is personally liable for such emergency treatment (essentially meaning financially liable and not eligible for reimbursement under 38 U.S.C.A. § 1728 ).  38 U.S.C.A. § 1725(a), (b); 38 C.F.R. § 17.1002. 

To be considered financially liable to the provider and, therefore, eligible for payment or reimbursement under 38 U.S.C.A. § 1725, the Veteran cannot have coverage under a health-plan contract for payment or reimbursement for the emergency treatment.  See 38 U.S.C.A. § 1725(b)(3); 38 C.F.R. § 17.1002(f).  For these purposes, as pertinent to this case, the term "health-plan contract" specifically includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. § 1395c ), which refers to the Medicare program administered by the Social Security Administration.  38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001(a).

Under both Section 1725 and Section 1728, two overall requirements must be met: (1) the treatment must have been for a medical emergency of such nature that a prudent layperson would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health; and (2) VA or other Federal facilities must not have been feasibly available and an attempt to use them beforehand or to obtain prior VA authorization would not have been reasonable.  38 U.S.C.A. §§ 1725(f), 1728(a), (c); 38 C.F.R. §§ 17.120, 17.1002. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107. 

The Veteran's brother-appellant seeks payment or reimbursement of medical expenses incurred for non-VA medical services at Columbus Community Hospital in Columbus, Nebraska from November 20, 2010, to November 21, 2010.  Appellant states that while his now-deceased brother called a VA health care number on November 20, 2010, and indicated he was having shortness of breath, he could have been sent to the Omaha VAMC and would not have incurred these expenses.  

Here, it is undisputed in the medical record that the Veteran's situation on November 20, 2010, was emergent, as noted in the VA November 2014 medical review of this matter.  The review reflects that the nurse followed the proper protocol.  Appellant's suggestions to the contrary are not persuasive in light of the medical evidence to include this November 2014 VA medical opinion.  Appellant was not present at the time of the incident; the Veteran's companion reported he was complaining of weakness and pain that day.  VA records and the recorded 911 call show that the VA triage phone nurse, located in Iowa, felt the Veteran should go to the nearest facility for care due to inability to breath.  

The Veteran was in fact sent to Columbus Community Hospital in Columbus, Nebraska from November 20, 2010, to November 21, 2010, for treatment following his call to VA.  Appellant has submitted a CD recording of the second call, between the VA registered nurse who took the Veteran's call at VA and the Columbus police department.  In the call, the VA nurse states that the Veteran needs a 911 call but he cannot breath so she is making the call for him.  She gives his address and phone number in Columbus to the 911 dispatcher and states that he is 'about 80 something' and has cancer.  She stated that she told the Veteran that he should hang up so she could make the 911 call for him and that he should just go to the nearest hospital.  

At Columbus Community Hospital, he was treated for multiple pulmonary symptoms to include severe shortness of breath and breathing symptoms of chronic obstructive pulmonary disease and lung cancer.  Thereafter, he was stabilized and transferred to the Omaha VAMC on November 21st.  

The Omaha VAMC was over an hour away, whereas the Columbus facility was approximately 15 minutes away from the address given.  (Based on Google Maps)  The medical record supports a finding that the VA Omaha was thus not feasibly available under the emergent circumstances of November 20, 2010, and an attempt to use them would not have been reasonable.  

VA has specifically noted that the 911 call did not guarantee payment.  In fact, VA records reflect that a disclaimer was read to the caller when he called VA; it stated that this was not an authorization for VA payment.  See November 20, 2010, @ 15:25 VA Telephone Care Nurse Triage note.  

During his lifetime, the Veteran was service-connected for hearing loss and tinnitus, each rated 10 percent disabling for a combined 20 percent rating.  

Benefits are not payable under Section 1728 because treatment was not for a service-connected condition or a nonservice-connected condition that was aggravating a service-connected disability; the Veteran had not been adjudicated totally and permanently disabled due to service-connected conditions, and the Veteran was not participating in a qualified vocational rehabilitation program under 38 U.S.C.A. Chapter 31.  The Veteran was in fact not service connected for the disability in question, despite the fact that he was being treated at VA for recently diagnosed lung cancer.  

Benefits are also not payable under Section 1725 because, although the Veteran was an active VA healthcare participant, he was not personally liable for the non-VA emergency treatment.  This is because, as noted, he had coverage under the Medicare program for payment or reimbursement for the emergency treatment.  

Accordingly, the requirements for payment or reimbursement of unauthorized non-VA treatment on November 20, 2010, have not been met.  The disposition is based on the application of pertinent statutes and regulations to the undisputed facts, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Payment or reimbursement for expenses incurred for non-VA medical services at Columbus Community Hospital in Columbus, Nebraska from November 20, 2010, to November 21, 2010, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


